Citation Nr: 0326313	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  96-42 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for pulmonary fibrosis.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from January 1966 to May 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, in which the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for pulmonary fibrosis.  
The veteran perfected an appeal of that decision.  

In a decision dated in August 1998, the Board found that new 
and material evidence had been submitted and reopened the 
claim for service connection for pulmonary fibrosis.  The 
Board then remanded the case to the RO for additional 
development and readjudication.  After completing the 
requested development, the RO denied entitlement to service 
connection for pulmonary fibrosis on the substantive merits 
of the claim.  Thereafter, in a decision dated in July 1999, 
the Board conducted a de novo review and denied entitlement 
to service connection for pulmonary fibrosis.  

The veteran appealed the July 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in an order dated in March 2001, the Court vacated the 
July 1999 Board decision and remanded the case to the Board 
for readjudication in light of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified in pertinent part at 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002).  

The case was returned to the Board, and in a March 2002 
decision the Board denied entitlement to service connection 
for pulmonary fibrosis.  The veteran appealed to the Court, 
and in an order dated in February 2003 the Court vacated the 
March 2002 Board decision and remanded the matter for 
readjudication consistent with the parties' Joint Motion for 
Remand and To Stay Proceedings (Joint Motion), which stated 
that the basis for requesting a remand by the Court was 
failure of the Board to assist the veteran in obtaining 
private treatment records dated between 1982 and 1986.  The 
case is now before the Board for further appellate 
consideration.  

In addition to the foregoing, the Board notes that in a brief 
to the Board, received at the Board in September 2003, the 
veteran's attorney additionally requested that the veteran be 
provided with copies of all VA medical records in the 
possession of the RO.  In this regard, the Board notes that 
the veteran has stated that he first received VA treatment in 
1991 and that all his medical treatment has been with VA 
since that time.  Review of the record shows that the 
veteran's claims file includes VA medical records from the VA 
Medical Center in White River Junction, Vermont, dated from 
December 1991 to March 1993 plus the report of a November 
1994 ophthalmology examination.  For completeness, the Board 
will request that the RO obtain all VA outpatient records and 
any hospital summaries and provide copies of them to the 
veteran.  

Review of the record shows that the veteran has reported he 
received post-service medical care from multiple physicians 
and at various hospitals.  The Board will refer this 
information to the RO and request that it attempt to obtain 
all available records and associate them with the claims 
file.  In doing so, the RO should assure full compliance with 
the provisions of 38 U.S.C.A. § 5103 and § 5103A with respect 
to VA's duty to notify and assist the veteran.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he state whether, and if so 
when, he has received treatment or 
evaluation for his claimed respiratory 
disability at any VA medical facility 
other than the VA Medical Center in White 
River Junction, Vermont.  The RO should 
obtain and associate with the claims file 
any such records identified by the 
veteran.  In any event, the RO should 
obtain and associate with the claims file 
complete VA outpatient records and any 
hospital summaries for the veteran for 
the period January 1991 to the present.  
After all available VA medical records 
have been obtained, the RO should furnish 
the veteran with a copy of those records.  

2.  The RO should contact the veteran and 
request that he provide, to the best of 
his ability, the full names, mailing 
addresses and approximate dates of 
treatment for health care providers he 
has not previously identified from which 
he received treatment or evaluation of 
his claimed respiratory disability at any 
time since service.  In addition, the RO 
should request that where incomplete or 
incorrect the veteran provide the full 
name, mailing address and approximate 
dates of treatment for the following 
health care providers from which he has 
stated he received treatment or 
evaluation for his claimed respiratory 
disability:  
-	Dr. Saferstien, Milton, VT 1981
-	Dr. Saferstien, Swanton, VT, 1982
-	Dr. Corrigan, Swanton, VT, 1984
-	Dr. Zsoldos, St. Albans, VT, 1985
-	Dr. Gravlin, Winooski, VT, 1986
-	Dr. Bill Graveline, Burlington, VT
-	Dr. Davis, Medical Center Hospital of 
Vermont, Burlington, VT 05401
-	Dr. Valerie Janson (sp?), in Dr. 
Davis' Clinic, Medical Center Hospital 
of Vermont, Burlington, VT 05401, 1986
-	Dr. William G.B. Graham, Pulmonary 
Department, Medical Center Hospital of 
Vermont, Burlington, VT 05401, 1987 - 
1991
-	Johnstown Hospital, Johnstown, NY
-	St. Mary's Hospital, Amsterdam, NY
-	Northwestern Medical Center, St. 
Albans, VT
-	Utica Memorial Hospital, Utica, NY.  

With appropriate authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file copies 
of treatment records identified by the 
veteran.  The RO's actions to obtain 
these records should comply fully with 
the provisions of 38 U.S.C.A. § 5103A.  

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied, including notice as to any 
medical or lay evidence, not previously 
provided to the RO, that is necessary to 
substantiate the claim.  The RO must 
indicate which portion of that information 
and evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

4.  Then, after accomplishment of any 
additional development deemed necessary, 
the RO should readjudicate the veteran's 
claim of entitlement to service 
connection for pulmonary fibrosis.  

5.  If the benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his attorney with a new 
supplemental statement of the case (SSOC) 
that addresses all evidence added to the 
record since its most recent SSOC, which 
is dated in February 1999.  The veteran 
and his attorney should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


